OFFICE     OF THE   ATTORNEY      GENERAL    OF TEXAS
                             AUSTIN


                                              April 18, 1939
                                                               .‘I


Eonorable 0. 0. Roane
County Attorney
Port Bend County
RiOhmond, Texan

Dear Sir:




             "To rup,?ressriots,   unlawful     assefzblies
     and other dieturbanoes at elections, any magle-
     trata may appoint a suftlclent   nun,ber of special
     conrtabler.    Such ap;;olntmentsshall be made tb
     oaoh spoolal oonetablo, shall be in writing, dat-
     ed and signed by the magistrate, and ahall re-
     oits  the purpoaee ior which ssoh appointment i8
I   Eon. G. 0. Roane, April    18, 1939, Page 2
r

            mado,  and the length or time it Is to continue.
I           Before the same IS delivered to suoh speoial
            oonstable, he shal) take an oath berors the
            maglstnte   to suppress, by lawful means, all
            riots, unlawful aesemblles and breaches or the
            peace of whloh he msy receive Information, and
            to aot Impartially between all parties and per-
            sons Interested In the result of the eleotion.a
              It will be noted that such special appointment
    "shall be in writing, dated and signed by the magistrate,
    and shall reoite the purposes for which suah appointment
    is made, and the length of time It Is to contlnue.a It.
    is olear, thererore, that such an appointment as author-
    ized by Artlole 102, 6upra, limits such an appointment
    to the purposes therein enumerated. There are no other
    statutes clothing a juetloe of the peaoe with authority
    to appoint dsputy or speolal constables.
              It Is, therefore, the opinion OS this Depart-
    ment and you are so adrlsed, that a justloe OS the peace
    &as no authority to appoint a deputy or speolal oonstabl6
    Sor any other purpose than for the euppreseion of riots,
    unlawful asseeblles or other dlstuabanoe6 at eleotions,
    and that such an appointment must be made strlotly in
    aosordanoe with Artlole 102, Code of Criminal Procedure
    Or Tegas, 1925.
              Trusting that this 6atl6faCtOrll~ answers          your
    inquiry, we ars
                                              Very truly your6
                                     ATTORNEY GENERAL OF TEXAS


                                     m              4%
                                                    L oyd Arms   ong
                                         -9               Assistant
    LA:LX
    .
    APPROVED:

    ATTORNEY GENZRAL CiF